Citation Nr: 1700651	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for recurrent shoulder dislocations, surgeries with muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military duty from September 1967 to May 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. Jurisdiction over this matter has been transferred back to the RO in Indianapolis, Indiana.

The Veteran was scheduled for a Board hearing in December 2011 but did not appear and did not indicate any desire to reschedule. As such, the Veteran's hearing request is deemed withdrawn. 38 C F R § 20 704(d) (2015).

In June 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a September 2014 rating decision the RO granted the Veteran a 40 percent rating for his left shoulder disability, effective February 15, 2005, the date of service connection.  The increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDING OF FACT

The Veteran's recurrent shoulder dislocations, surgeries with muscle atrophy manifests with loss of range of motion, pain, weakness, fatigability, muscle atrophy, and recurrent dislocations but does not involve ankylosis of scapulohumeral articulation or loss of head, nonunion of, or fibrous union of the humerus.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for recurrent shoulder dislocations, surgeries with muscle atrophy have not been met. 38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5201, 5303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's recurrent shoulder dislocations, surgeries with muscle atrophy is rated at 40 percent under Diagnostic Code 5201-5303.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2016).

Diagnostic Code 5201 applies to limitation of the arm. The highest schedular rating provided under the code is 40 percent for limitation of motion of the arm to 25 degrees from the side. 38 C.F.R. § 4.71a (2016). Diagnostic Code 5303 provides ratings for muscle injuries in Group III, intrinsic muscles of the shoulder girdle. 38 C.F.R. § 4.73 (2016). The highest schedular rating provided is 40 percent for severe limitation.  A note to 38 C.F.R. § 4.73 states that when evaluating any claim involving muscle injuries resulting in loss of use of any extremity it should be determined whether the veteran may be entitled to special monthly compensation.

The Board has considered whether the Veteran has loss of use of his left upper extremity but finds that he does not.  The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  The evidence reflects that he has significant limitation of the extremity but that he still retains use.  While the August 2014 VA examiner noted in the remarks that the Veteran only functions with the left upper extremity for assistive purposes and has very little strength the examiner opined that the Veteran's functional impairment is not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

As the 40 percent rating the Veteran is currently assigned is the maximum schedular rating under both Diagnostic Code 5201 and 5303, the Board has considered whether a higher rating could be awarded under another diagnostic code.  Ratings greater than 40 percent are available under Diagnostic Code 5205 for loss of head of the humerus (flail shoulder), nonunion of the humerus (false flail joint) and fibrous union of the humerus, but the evidence does not reflect that Veteran has any such impairment of the humerus.  A rating in excess of 40 percent is also available for unfavorable ankylosis of the scapula and humerus with abduction limited to 25 degrees from the side, but the evidence does not reflect that the Veteran has ankylosis of scapulohumeral articulation.  38 C.F.R. § 4.71a (2016).  The December 2009 and August 2014 VA examinations specifically noted there was no ankylosis.  Thus, the Board finds there is no more appropriate diagnostic code under which the Veteran may be rated that would afford him a higher rating.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1). The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected left shoulder disability that would render the schedular criteria inadequate. The Veteran's symptoms, including loss of range of motion, pain, weakness, fatigability, muscle atrophy, and recurrent dislocations are contemplated in the rating assigned. Under 38 C.F.R. § 4.56, a severe muscle disability contemplates severe impairment of function indicated by tests of strength, endurance, or coordinated muscle movements compared with the corresponding muscles of the uninjured side. Other signs include visible or measurable atrophy.  The record will also indicate consistent complaint of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. §§ 4.56(c), (d)(4)(ii). As such, it would not be found that the Veteran's disability met the "governing norms" of an extraschedular rating. Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2005, prior to the initial adjudication of the claim on appeal, meeting the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, the claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in March 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in August 2014.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for recurrent shoulder dislocations, surgeries with muscle atrophy is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


